DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination was filed in this application after final rejection. Applicant's submission filed on 07/01/2022 has been entered.
Allowable Subject Matter
Claims 1-10, 12, 13, 21, 22, 24, 27, 28 and 30-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, the prior art of record does not teach or suggest one having ordinary skill in the art to have the semiconductor device have the first inner portion covering and directly contacting a first top surface of the gate dielectric and wherein the conductive gate has a width that continuously decreases from the first top surface of the gate dielectric layer to a bottom surface of the conductive gate that directly contacts the gate dielectric layer and that directly faces the source extension region and the drain extension region along with the other limitations of claim 1.
Claims 2-8 and 27 are allowable as they depend from and include all of the limitations of allowable claim 1.
Regarding claim 9, the prior art of record does not teach or suggest the combination of limitations including where the source extension region has the same doping type as, but a lesser doping concentration than, the source region, wherein the source extension region extends from the source region to a sidewall of the gate dielectric layer, which is edge to edge with the first top surface of the gate dielectric layer, wherein the source extension region extends into a top of the substrate to a first depth at a first location directly under the source region and further extends into the top of the substrate to a second depth at a second location directly under the gate, and wherein the second depth is greater than the first depth along with the other limitations of claim 9.
Claims 10, 12, 13 and 28 are allowable as they depend from and include all of the limitations of allowable claim 9.
Regarding claim 21, the prior art of record does not teach or suggest the combination of limitations including a second silicide layer atop the source region; and a source extension region in the substrate and extending from the source region towards the drain region; wherein the gate dielectric layer and the second silicide layer respectively have a first sidewall and a second sidewall facing each other on a common side of the gate electrode, wherein a top edge of the first sidewall is level with and spaced from the second sidewall, and wherein the source extension region extends from the top edge to the source region and directly contacts the sidewall spacer along with the other limitations of claim 21.
Claims 22, 24 and 30-32 are allowable as they depend from and include all of the limitations of allowable claim 21.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2005/0275042) teaches a field effect transistor have a recessed gate where the gate dielectric (Item 116) has a top surface level with a top surface of a source extension region (Item 128), where a sidewall spacer (Item 130) is in direct contact with and over a top surface of the gate dielectric (Item 116). However, Hwang does not teach where the source extension region has the same doping type as, but a lesser doping concentration than, the source region, wherein the source extension region extends from the source region to a sidewall of the gate dielectric layer, which is edge to edge with the first top surface of the gate dielectric layer, wherein the source extension region extends into a top of the substrate to a first depth at a first location directly under the source region and further extends into the top of the substrate to a second depth at a second location directly under the gate, and wherein the second depth is greater than the first depth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891